          Case 1:16-cr-00751-LGS Document 70
                                          71 Filed 07/23/21
                                                   07/29/21 Page 1 of 3




                                 Tseitlin Law Firm P.C.
                           345 Seventh Avenue, 21st Floor
                             New York, New York 10001
                                                                    Telephone: (212) 944-7434
                                                                      Facsimile: (212) 398-8835
                                                                  Email: tseitlinlaw@gmail.com
                        )RUVXEVWDQWLDOO\WKHUHDVRQVVWDWHGLQWKLVOHWWHUDQGEHFDXVHWKH*RYHUQPHQWWDNHV
                        QRSRVLWLRQRQWKLVDSSOLFDWLRQWKH3UREDWLRQ2IILFH VDSSOLFDWLRQLV'(1,('
February 22, 2021       
                        'DWHG-XO\
VIA ECF                 1HZ<RUN1HZ<RUN

The Honorable Lorna G. Schofield
United States District Judge 
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:    United States v. Valerie Volsky, 16 Cr. 371 (LGS)

Dear Judge Schofield,

        This letter is respectfully submitted in response to the Probation Department’s request for
a modification of the conditions of Ms. Volsky’s supervised release. The Probation Department
is requesting that Ms. Volsky is to notify her employer of her criminal record, and also notify any
future place of employment of her conviction when her position includes medical billing and/or
the processing or submissions of insurance forms and claims. Ms. Volsky respectfully objects to
this request for the reasons that follow. The *overnment takes no position.

         Because an employer notification requirement limits the terms on which a defendant may
engage in the specified occupation, it must be treated as an occupational restriction. See United
States v. Peterson, 248 F.3d 79, 85-86 (2d Cir.2001). The Probation Department provides no
justification for its request. Although stating that they “do not have suspicions that she may
continue to engage in unlawful conduct similar to that for which she was convicted," they
nevertheless believe that “the employer should be aware.” See, Request for Summons and
Modification of the Conditions, p. 3. Under 18 USC 3563(b) and its legislative history
occupational restrictions may be imposed only if they are reasonably necessary to protect
the public from further crimes of the defendant, but may not be imposed to any greater extent
than reasonably necessary to achieve that purpose.

       To impose an occupational restriction under the Sentencing Guidelines, Sec. 5F1.5, the
Court must determine that:
          Case 1:16-cr-00751-LGS Document 71 Filed 07/29/21 Page 2 of 3



               (1) a reasonably direct relationship existed between the defendant's occupation,
business, or profession and the conduct relevant to the offense of conviction; and

              (2) imposition of such a restriction is reasonably necessary to protect the public
because there is reason to believe that, absent such restriction, the defendant will continue to
engage in unlawful conduct similar to that for which the defendant was convicted.
U.S.S.G. § 5F1.5(a)(1)-(2).

        The Guidelines further state that when a limitation is placed on a defendant's engagement
in an occupation, “the court shall impose the condition for the minimum time and to the
minimum extent necessary to protect the public.” U.S.S.G. § 5F1.5(b). Guidelines § 5F1.5; see
also id. Commentary (quoting Senate Report at 96–97, reprinted in 1984 USCCAN at 3279–80).

        In sum, under the Guidelines, an occupational restriction is a special condition of
probation that the Court is not to impose unless it finds, inter alia, that there is reason to believe
that, without such a restriction, the defendant will continue to engage in unlawful conduct similar
to that for which he was convicted, and that such a restriction is, therefore, reasonably necessary
to protect the public. U.S. v. Doe, 79 F.3d 1309, 1322 (1996)

         First, no reasonably direct relationship exits between Ms. Volsky’s present occupation
and the conduct relevant to the offense of conviction. Ms. Volsky’s present employer is a
pediatric dental practice, Pediatric Dental Associates, where she has been employed as a billing
clerk since 2003. She began working there about five years before she started working at
Burman’s clinics. She works as a billing clerk, her duties are limited to clerical tasks as she
enters billing codes (selected by other employees) in the system and submits bills to insurance
companies. So her occupation is very different from what she was tasked to do at Burman’s
clinics. She performs strictly clerical tasks, has no managerial duties or duties related to finances,
such as was the case at the clinics. She just enters data and sends out bills. At Burman’s clinics
she was not involved in billing because he had billing companies retained for that purpose. As
stated in the Gov’s 5K.1 letter (p. 2) “[a]t first, Burman tasked Volsky primarily with ordering
medical office supplies, and with coordinating with billing companies retained by the clinics.
Over time and despite Volsky’s lack of any formal training in finance, Burman gave Volsky
additional responsibilities, including enrollment of the clinics and clinics’ medical professionals
with Medicare and Medicaid; administration of the clinics payroll and banking; and involvement
in the incorporation, registration, and dissolution of various entities used by Burman to operate
the scheme. She did not exercise independent decision-making authority, except in figuring out
how to exercise her duties”. At her present job, she supervises no one and has no responsibilities
related to finances, banking, payroll, collections, incorporation. The pediatric dental practice
where she works does not accept Medicaid or Medicare.

       Second, imposition of such a restriction is not necessary to protect the public
because there is no reason to believe that, absent such restriction, Ms. Volsky will
continue to engage in unlawful conduct similar to that for which she was convicted.
Indeed, even the ProbatioQ'HSDUWPHQWFRQFHGHGWKDWLQWKHLUVXEPLVVLRQWRWKH&RXUW
         Case 1:16-cr-00751-LGS Document 70
                                         71 Filed 07/23/21
                                                  07/29/21 Page 3 of 3



        Ms. Volsky is 64 years old, KDG no prior criminal history, DQG was cooperating
with the government for over four years prior to her sentencing, while she continued
working at her present job. She informed her supervisor of the pending charges and the
office accommodated her when she had to take time off to attend proffer sessions and in
preparations for the trial. Also, her employer submitted a character letter on her behalf in aid
of sentencing, praising her work ethic. However, she has a new supervisor and is
concerned that her job will be in jeopardy, if she had to disclose her conviction. If she were
to lose her job, given Ms. Volsky’s age and limited English language skills, she believes
she would have difficulty finding employment.

        As a result, we respectfully request the Court notimpose an occupational restriction as a
condition of her supervised release. If the Court schedules a hearing in this matter, Ms. Volsky
will appear without need for a summons. She has complied with all the terms of supervised
release.

       Thank you for your attention to this matter.

       Respectfully submitted,

       /s/ Alexandra Tseitlin

       Alexandra Tseitlin

Fc:    (via ECF)
       AUSA David R. Lewis
       AUSA Timothy V. Capozzi
       AUSA Stephen J. 5LWFKLQ
